DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 4, 7, 8 and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election of Group I (claims 1-11, 19 and 20), and species Fig. 8, and species hydrogen, was made without traverse in the reply filed on 20 April 2022.
Withdrawn claims 3 and 4 are directed to non-elected species Figs, 6 and/or 7. Withdrawn claims 7 and 8 are directed to non-elected species of methane side products and chlorine gas, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2,328,555 to Hoover and U.S. 2018/0148981 to Moeny.  Hoover discloses a method of performing chemical analysis (via a mass spectrometer) on a sample of drilling fluid (see entire reference); the sample taken at outlet (46) of the discharge line (38); wherein the sample of drilling fluid includes a portion that has interacted with a drill bit (10) of a drilling apparatus operating in a borehole; determining that a fluid influx (of formation fluids: connate water and/or hydrocarbons) has occurred within the borehole based on at least part on the chemical analysis (see Figs. 3 and 4) of the sample of drilling fluid; and typing one or more formation fluids (hydrocarbons and concentrations thereof, see Figs. 3 and 4, and associated text within Hoover disclosure) included in the fluid influx based on at least in part on the chemical analysis of the sample of the drilling fluid (as cited in instant independent claims 1 and 20); wherein determining that the fluid influx has occurred within the borehole includes determining that the at least one level and a concentration of the one or more chemical compounds within the sample of the drilling fluid has changed by comparison of “in” samples and “out” samples see page 2) (as recited in instant dependent claims 2 and 20); wherein determining the fluid influx had occurred within the borehole includes determining an increase in concentration of a hydrocarbons (see page 3) in the sample of drilling fluid has occurred (as recited in instant dependent claim 5); wherein typing the one or more formational fluids includes determining a type of fluid (individual types of hydrocarbons) in the fluid influx entering into the wellbore (as recited in instant dependent claim 10), and generating output (i.e. plots of Figs. 3 and 4) including data indicative of the fluid influx into the borehole (as recited in instant dependent claim 11).   Hoover does not explicitly disclose that drilling fluid has interacted with an electrical discharge generated by an electrode of a pulse power drilling apparatus (as recited in instant independent claims 1 and 20); or that instructions to perform the method operation/steps are stored on a non-transitory, computer-readable medium which is executed by a processor to perform the method steps/operations (as recited in instant dependent claim 20).   
As a preliminary matter, it is well known to those of ordinary skill in the art as of the effective filing date that power pulse drilling (and variations thereof) which all employ electrodes and electrical discharges to drill boreholes/wellbores in formations using associated drilling fluids, and these drilling fluids, interact with the electrical discharges from the electrodes as the wellbore/borehole is drilled, during which, inherently interact with formation fluids and influxes thereof, just as the drilling fluid interacts with influx of formation fluids in a conventional drilling system, as disclosed by Hoover previously.  In addition, the Examiner takes Official Notice that method/process/operations/instructions performed by computers/controllers, employing non-transitory, computer readable medium, having those instructions stored thereon, being executed by a processor (of the computer/controller) is known to those of ordinary skill in the art as of the effective filing date thus providing essentially real-time measurements and control of the drilling process/system, such as the one disclosed by Hoover, thus all these aforementioned limitations recited in instant claims 19 and 20 known.   As to the pulse power drilling aspects recited in instant independent claims 1 and 19, an example of these known power pulse drilling systems is given by Moeny.  Moeny discloses that pulse power drilling (i.e. electrodrilling or electrocrushing drilling, see entire reference) employing electrodes (108, 110) in a bit housing (114) which emit electrical discharges to drill the wellbore/borehole, wherein the electrical discharges inherently act with influx of formation fluids entering the drilling fluid as the wellbore/borehole is drilled.   It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any type of drilling, including power pulse drilling which have electrodes that form electrical discharges, as taught by Moeny, modifying the drilling system disclosed by Hoover, since power pulse drilling/electrocrushing drilling process takes advantage of the flaws and cracks in the rock, which are regions where it is easier for electric fields to breakdown the rock to improve drilling rate (see para 0120 of Moeny).  Thus all the remaining limitations recited in instant independent claims 1 and 20 have been met. 
Claims 6, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2,328,555 to Hoover and U.S. 2018/0148981 to Moeny as applied to claim 1 above, and further in view of U.S. 4,904,603 to Jones et al.  Hoover and Moeny disclose a method having all of the elements and method/process steps stated previously.  Hoover and Moeny do not explicitly disclose that fluid influx had occurred within the borehole further includes determining that an increase in hydrogen in the sample of drilling fluid has occurred, s recited in instant dependent claim 6, or determining the fluid influx had occurred within the borehole further includes determining a rate at which the fluid influx had occurred, as recited in instant dependent claim 9.  Jones et al. disclose a drilling system and method (see entire reference) wherein samples of drilling fluid are taken and chemically analyzed (ion chromatography) during drilling, and identifying influxes of formation fluid into the wellbore (i.e. salt water, formation water, in the form of gas or solution); which changes the solubility of salts which changes in pH and cation exchange processes involving the cations added to the drilling fluid/mud (see col. 3, lines 37-44; col. 4, lines 13-21; col. 15, lines 29-39) an measured anion charge will directly show the influx from which the influx concentration can be made (col. 16, lines 34-44), and wherein hydrogen and hydroxyl ion concentrations are also monitored, provided by pH measurements, and hydrogen ions are formed in solution which lowers the pH due to interaction of the influx (i.e. seawater or other formation fluids).   It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to additionally monitor the hydrogen concentration in the drilling fluid of the method disclosed by Hoover and Moeny, to determine influx of formation fluids, such as seawater.
In specific regards to instant dependent claim 9, determining a rate, that is changes in measured chemicals over time, of the fluid influx is simply a matter of making periodic measurements over specified time intervals, and determining concentrations at each time interval, and dividing the measurements over the time interval, or simply plotting the determined concentrations (y axis) over time (x axis) and determining a slope of a line fit through the data points of the plot), is well known to those of ordinary skill in the art as of the effective filing date of the instant invention.  Jones et al. further disclose that samples are periodically taken (i.e. over time periods, see abstract, and claim 1 of Jones et al.) and changes over time are plotted (see Figs. 11, 13-19) for various chemicals, including pH, associated with hydrogen concentration.  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to determine rates of fluid influx of formation fluids into the wellbore based on periodic measurements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861